   Case 19-51053       Doc 8    Filed 12/12/19     Entered 12/12/19 12:04:47        Desc Main
                                   Document        Page 1 of 5




                      UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF VIRGINIA
                                      Harrisonburg Division

In re:

Duane Grey Henderson                                        Case No. 19-51053-RBC
Lisa Karen Henderson

         Debtors.                                           Chapter 7

             NOTICE OF HEARING ON MOTION FOR RELIEF FROM STAY

         TAKE NOTICE that Americredit Financial Services, Inc. dba GM Financial, a secured

creditor in the above-referenced bankruptcy action, has filed with the United States Bankruptcy

Court for the Western District of Virginia, Harrisonburg Division, a Motion for Relief from Stay, a

copy of said Motion is attached hereto.

         NOTICE IS HEREBY GIVEN that a hearing on this Motion will be convened on January

22, 2020 at 10:00 AM. The hearing will be held at the United States Bankruptcy Court,

Harrisonburg, Courtroom, 3rd Floor, U.S. Courthouse, 116 N. Main Street, Harrisonburg,

Virginia 22802.

         Plaintiff waives the 30-day limit imposed by 11 U.S.C. § 362 (e), and consents to the

extension of the automatic stay imposed by 11 U.S.C. § 362 (a) beyond the thirty-day limit to the

date of any preliminary hearing or final hearing scheduled on Plaintiff’s Motion for Relief;

provided that nothing in this consent shall be deemed to consent to the further extension of the

automatic stay in the event that the stay shall otherwise be terminated under the provisions of 11

Sara A. John, VSB #48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, Virginia 23452
757-498-9600
sara_john@eppspc.com
Counsel for Americredit Financial Services, Inc. dba GM Financial
  Case 19-51053        Doc 8    Filed 12/12/19     Entered 12/12/19 12:04:47        Desc Main
                                   Document        Page 2 of 5




U.S.C. § 362 (c).

                                              Americredit Financial Services, Inc. dba GM
                                              Financial


                                               /s/ Sara A. John
                                              Sara A. John
                                              M. Richard Epps, P.C.




                                       Certificate of Service

        I hereby certify that on December 12, 2019, I mailed or electronically served a true copy of
the foregoing Notice of Hearing to: W. Stephen Scott, Trustee, P.O. Box 1312, Charlottesville,
VA 22902; Duane Grey Henderson, PO Box 606, Front Royal, VA 22630; Lisa Karen
Henderson, PO Box 606, Front Royal, VA 22630; and Douglas W. Harold, Jr., Counsel to
Debtors, 1114 Fairfax Pike, Suite 10, White Post, VA 22663.


                                               /s/ Sara A. John
                                              Sara A. John
                                              M. Richard Epps, P.C.
     Case 19-51053      Doc 8     Filed 12/12/19   Entered 12/12/19 12:04:47       Desc Main
                                     Document      Page 3 of 5




                       UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF VIRGINIA
                                      Harrisonburg Division

In re:

Duane Grey Henderson                                        Case No. 19-51053-RBC
Lisa Karen Henderson

         Debtors.                                           Chapter 7


Americredit Financial Services, Inc. dba GM Financial,

         Plaintiff,

v.

Lisa Karen Henderson
and
W. Stephen Scott, Trustee,

         Defendants.


                             MOTION FOR RELIEF FROM STAY

To the Honorable Judges of the aforesaid Court:

For its Motion for Relief from Stay, Americredit Financial Services, Inc. dba GM Financial,

Plaintiff, by counsel, states as follows:

1.       This Court has jurisdiction over the matters herein alleged pursuant to 28 U.S.C. § 1334.

This matter constitutes a core proceeding within the meaning of 28 U.S.C. § 157 and is a

contested matter under Rules 4001 and 9014 of the Federal Rules of Bankruptcy Procedure.

Sara A. John, VSB #48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, Virginia 23452
757-498-9600
sara_john@eppspc.com
Counsel for Americredit Financial Services, Inc. dba GM Financial
     Case 19-51053      Doc 8    Filed 12/12/19     Entered 12/12/19 12:04:47        Desc Main
                                    Document        Page 4 of 5




2.      Debtor Lisa Karen Henderson herein owns an interest in the following motor vehicle, to-

wit: a 2017 Chevrolet Silverado 1500, VIN 3GCUKRECXHG314491 (the “vehicle”).

3.      Plaintiff, Americredit Financial Services, Inc. dba GM Financial, is a secured creditor of

Debtor Lisa Karen Henderson, being secured by a security agreement on the vehicle which lien

has been duly noted on the certificate of title.

4.      On November 30, 2019, Debtors filed a petition for relief under 11 U.S.C. Chapter 7.

5.      Debtors’ stated intention is to surrender the vehicle.       The payoff is approximately

$32,740.56 on the vehicle.

6.      That there is no equity in the vehicle that would inure to the bankruptcy estate.

7.      That Plaintiff lacks adequate protection.

8.      For the above and foregoing reasons, Plaintiff asserts that cause exists sufficient to waive

the requirement of Bankruptcy Rule 4001(a)(3), therefore allowing the Order granting the relief

sought to be effective upon its entry.

        WHEREFORE, Plaintiff moves the Court for relief from the automatic stay as to the

above-described motor vehicle pursuant to 11 U.S.C. § 362 so that it may proceed in accordance

with state law.

                                               Americredit Financial Services, Inc. dba GM
                                               Financial


                                                /s/ Sara A. John
                                               Sara A. John
                                               M. Richard Epps, P.C.
  Case 19-51053       Doc 8    Filed 12/12/19     Entered 12/12/19 12:04:47      Desc Main
                                  Document        Page 5 of 5




                                     Certificate of Service

       I hereby certify that on December 12, 2019, I mailed or electronically served a true copy
of the foregoing Motion to: W. Stephen Scott, Trustee, P.O. Box 1312, Charlottesville, VA
22902; Duane Grey Henderson, PO Box 606, Front Royal, VA 22630; Lisa Karen Henderson,
PO Box 606, Front Royal, VA 22630; and Douglas W. Harold, Jr., Counsel to Debtors, 1114
Fairfax Pike, Suite 10, White Post, VA 22663.


                                             /s/ Sara A. John
                                            Sara A. John
                                            M. Richard Epps, P.C.




Sara A. John, VSB #48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, Virginia 23452
757-498-9600
sara_john@eppspc.com
Counsel for Americredit Financial Services, Inc. dba GM Financial
